[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-11869                 DEC 10, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                            D.C. Docket No. 1:98-cr-00117-ASG-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,

                                            versus

ALFRED WAYNE LEE,

lllllllllllllllllll                                            ll Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (December 10, 2010)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:

         Alfred Wayne Lee, proceeding pro se, appeals the district court’s denial of

his pro se motion to revise or correct his Presentence Investigation Report (“PSI”).
Lee titled his initial motion a “Motion to Request for Injunctive Relief Pursuant to

42 U.S.C. § 1983,” and named the United States Probation Office, the Federal

Bureau of Prisons (“BOP”), and BOP Director Harley G. Lappin as defendants.

In light of this title, the motion was first docketed as a civil motion, but was later

reclassified as criminal. The district court denied this motion on February 22,

2010, and Lee filed a Notice of Appeal on April 14, 2010.1

                                              I.

       We begin with Lee’s contention that we should strike the government’s

opening brief because the government obtained a seven-day extension to file its

brief through fraud. The time prescribed by an order to perform any act, other

than the filing of a notice of appeal, may be extended for good cause, even after

that time has expired. Fed. R. App. P. 26(b). Also, we may act on a motion under

Rule 26(b) without waiting for a response from the nonmoving party. Fed. R.

App. P. 27(b). A party adversely affected by the grant of an extension may only

challenge that grant by filing a motion to reconsider, vacate, or modify that action.

Id.




       1
        We will presume that Lee filed his notice of appeal on the day he signed it because, as
the government concedes, there is no evidence to the contrary. Washington v. United States, 243
F.3d 1299, 1301 (11th Cir. 2001).

                                               2
      Here, the government requested additional time after experiencing difficulty

locating documents from Lee’s record that it deemed necessary for appeal. In his

reply brief, Lee argues that this request was made in bad faith. Because Lee did

not challenge our decision to grant this extension in a separate motion pursuant to

Rule 27(b), however, we are unable to entertain it. See Fed. R. App. P. 27(b)

(“Timely opposition filed after the motion is granted in whole or in part does not

constitute a request to reconsider, vacate, or modify the [extension of time]; a

motion requesting that relief must be filed.” (emphasis added)). For this reason,

we DENY Lee’s request to strike the government’s brief.

                                         II.

      We turn next to Lee’s underlying motions. The government argues that we

lack jurisdiction over Lee’s appeal because it was not timely filed. Specifically,

the government points out that Lee filed his Notice of Appeal on April 14, 2010,

and contends this is well past both the 14-day appeal period provided in Federal

Rule of Appellate Procedure 4(b)(1)(A)(I), and the extended time that we are

authorized to provide in Rule 4(b). Lee argues, in response, that his motion was

originally filed as a civil matter and was therefore subject to the longer window in

which to appeal in a civil matter. Specifically, he argues that because the United

States is a named party, under Rule 4(a)(1)(B) he is thus entitled to a 60-day

                                          3
window in which to file a Notice of Appeal. Lee filed his Notice of Appeal 51-

days after the district court’s Order, and as a result under this extended 60-day

window, his Notice of Appeal would be timely filed.

      “We are required to examine our jurisdiction sua sponte, and we review

jurisdictional issues de novo.” United States v. Lopez, 562 F.3d 1309, 1311 (11th

Cir. 2009) (citations omitted). Even though we have clarified that Fed. R. App. P.

4(b) is not jurisdictional, we must enforce it where the government timely

challenges a defendant’s Notice of Appeal. Id. at 1314. Here, the government

timely challenged Lee’s Notice of Appeal, and therefore we must dismiss any

aspect of it that is criminal in nature. To the extent that Lee seeks a civil remedy,

we conclude that we have jurisdiction to consider his motion. Id.

      But even to the extent that Lee’s motion can be characterized as a civil

action, we affirm the district court’s dismissal because he has not pointed to any

civil action that would entitle him to relief. Lee’s first motion sought relief

pursuant to 42 U.S.C. § 1983. Section 1983 is improper, however, because Lee

sued only federal actors. See Hartman v. Moore, 547 U.S. 250, 254 n.2, 126 S. Ct.

1695, 1700 n.2 (2006). Nonetheless, because federal courts have “an obligation to

look behind the label of a motion filed by a pro se inmate and determine whether

the motion is, in effect, cognizable under a different remedial statutory

                                           4
framework,” United States v. Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990)

(citation omitted), we must consider whether Lee would be entitled to relief if we

recharacterize his motion as one brought pursuant to Bivens v. Six Unknown Fed.

Narcotics Agents, 403 U.S. 388, 91 S. Ct. 1999 (1971).

       Lee cannot succeed on a Bivens theory. He seeks a revision to his PSI,

which this Court can effect only by ordering the Probation Office to prepare an

amended PSI. However, Bivens does not provide a remedy against federal

agencies, F.D.I.C. v. Meyer, 510 U.S. 471, 486, 114 S. Ct. 996, 1005-06 (1994),

and therefore Lee cannot rely on Bivens to obtain relief against either the Federal

Bureau of Prisons or the United States Probation Office of the Southern District of

Florida. As a result, even if we recharacterize his motion as one brought under

Bivens, he is still unable to obtain relief.2

       For the foregoing reasons, we affirm.3

       AFFIRMED.




       2
         In rejecting this action, of course, we do not rule that Lee may never obtain relief. As
the government concedes, Lee may in theory be able to raise these claims in a separate 18 U.S.C.
§ 2555 that is currently on remand to the district court. We express no opinion as to the merits of
that proceeding.
       3
         Lee also argues that the district judge abused his discretion in denying Lee’s motion for
recusal. Lee has not appealed this order, however, and we therefore will not consider this
argument.

                                                 5